
	
		II
		111th CONGRESS
		1st Session
		S. 1328
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2009
			Mrs. Feinstein (for
			 herself and Mrs. Boxer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the exchange of
		  administrative jurisdiction over certain Federal land between the Forest
		  Service and the Bureau of Land Management, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Shasta-Trinity National Forest
			 Administrative Jurisdiction Transfer Act.
		2.Transfer of
			 administrative jurisdiction to the Bureau of Land Management
			(a)In
			 generalAdministrative
			 jurisdiction over the Federal land described in subsection (b) is transferred
			 from the Chief of the Forest Service (referred to in this Act as the
			 Chief) to the Director of the Bureau of Land Management
			 (referred to in this Act as the Director), to be administered by
			 the Director, subject to the laws (including regulations) applicable to land
			 administered by the Director.
			(b)Description of
			 land
				(1)In
			 generalThe Federal land referred to in subsection (a) is the
			 land within the Shasta-Trinity National Forest in California, Mount Diablo
			 Meridian, as depicted on the map entitled H.R. 689, Transfer from Forest
			 Service to BLM, Map 1 and dated April 21, 2009.
				(2)ExclusionThe
			 land within the Shasta Dam Reclamation Zone shall—
					(A)be excluded from
			 the transfer of administrative jurisdiction under subsection (a); and
					(B)continue to be
			 administered by the Secretary of the Interior (acting through the Commissioner
			 of Reclamation).
					3.Transfer of
			 administrative jurisdiction to the Forest Service
			(a)In
			 generalAdministrative
			 jurisdiction over the Federal land described in subsection (b) is transferred
			 from the Director to the Chief, to be administered by the Chief, subject to the
			 laws (including regulations) applicable to National Forest System land.
			(b)Description of
			 landThe Federal land referred to in subsection (a) is the land
			 administered by the Director in the Mount Diablo Meridian, California, as
			 depicted on the map entitled H.R. 689, Transfer from BLM to Forest
			 Service, Map 2 and dated April 21, 2009.
			(c)WithdrawalThe
			 Federal land described in subsection (b) is—
				(1)withdrawn from
			 the public domain; and
				(2)reserved for
			 administration as part of the Shasta-Trinity National Forest.
				(d)Wilderness
			 administrationThe transfer of administrative jurisdiction from
			 the Director to the Chief of certain land previously designated as part of the
			 Trinity Alps Wilderness shall not affect the wilderness status of the
			 wilderness land.
			(e)Land and Water
			 Conservation FundFor the purposes of section 7 of the Land and
			 Water Conservation Fund Act of 1965 (16 U.S.C. 460l–9), the boundaries
			 of the Shasta-Trinity National Forest, as adjusted under this section, shall be
			 considered to be the boundaries of the Shasta-Trinity National Forest as of
			 January 1, 1965.
			4.Administrative
			 provisions
			(a)Corrections
				(1)Minor
			 adjustmentsThe Director and
			 the Chief, may, by mutual agreement, make minor corrections and adjustments to
			 the transfers under this Act to facilitate land management, including
			 corrections and adjustments to any applicable surveys.
				(2)PublicationsAny
			 corrections or adjustments made under subsection (a) shall be effective on the
			 date of publication of a notice of the corrections or adjustments in the
			 Federal Register.
				(b)Hazardous
			 substances
				(1)NoticeThe
			 Chief and Director shall, with respect to the land described in sections 2(b)
			 and 3(b), respectively—
					(A)identify any
			 known sites containing hazardous substances; and
					(B)provide to the
			 head of the Federal agency to which the land is being transferred notice of any
			 sites identified under subparagraph (A).
					(2)Cleanup
			 obligationsThe cleanup of hazardous substances on land to which
			 administrative jurisdiction is transferred by this Act shall be the
			 responsibility of the head of the agency with jurisdiction over the affected
			 land on the day before the date of enactment of this Act.
				(c)Effect on
			 existing rights and authorizationsNothing in this Act affects—
				(1)any valid existing rights; or
				(2)the validity or term and conditions of any
			 existing withdrawal, right-of-way, easement, lease, license, or permit on the
			 land to which administrative jurisdiction is transferred under this Act, except
			 that beginning on the date of enactment of this Act, the head of the agency to
			 which administrative jurisdiction over the land is transferred shall be
			 responsible for administering the interests or authorizations (including
			 reissuing the interests or authorizations in accordance with applicable
			 law).
				
